RESOLUCIÓN
El 15 de noviembre de 1996, mediante una orden, crea-mos el Comité Asesor Permanente de Igualdad y Género (Comité), adscrito al Secretariado de la Conferencia Judicial. Le asignamos la encomienda de considerar y re-visar las recomendaciones del Informe de la Comisión Judicial Especial, que estudió el discrimen por razón de gé-nero en los tribunales, para recomendar a este Tribunal las medidas que fueran necesarias para eliminar y prevenir el discrimen por razón de género.
El 18 de abril de 1997, mediante una Resolución, desig-namos a los integrantes del Comité y a su Presidenta.
En descargo de la encomienda que efectuáramos, el Co-mité identificó aquellas recomendaciones de la Comisión Judicial Especial que atañen al Poder Judicial en su fun-ción de administrar justicia y aquellas relacionadas a la administración de los tribunales y su sistema de personal. Cada recomendación identificada fue estructurada en un proyecto individual con objetivos concretos, especificán-dose, además, los mecanismos o las estrategias para lo-grarlos, los recursos humanos, físicos y fiscales necesarios para su implementación, y las personas claves que debían colaborar para lograr el objetivo definido. Los proyectos, así formulados, fueron sometidos a la consideración del en-tonces Juez Presidente Hon. José Andréu García, quien or-denó que fueran implantados en tres fases consecutivas.
Por consiguiente, damos por concluidas las gestiones que fueran encomendadas a los miembros del Comité, de-signados mediante la Resolución 18 de abril de 1997. El *616Tribunal le agradece a la Presidenta saliente del Comité, Hon. Olivette Sagebién Raffo, y a todas y todos sus inte-grantes su encomiable y dedicada labor.
Habiéndose completado la formulación de proyectos es-pecíficos para eliminar y prevenir el discrimen por razón de género en los tribunales, ahora es necesario que el Co-mité concentre su esfuerzo en dar seguimiento a los pro-yectos formulados, hasta su completa realización. El Co-mité deberá diseñar, además, un mecanismo para evaluar si la implantación de los proyectos ha logrado erradicar o, por lo menos, disminuir significativamente el discrimen por razón de género en la Rama Judicial.
A ese fin, designamos a la Jueza Asociada del Tribunal Supremo, Hon. Liana Fiol Malta, presidenta del Comité Asesor Permanente de Igualdad y Género, y le delegamos supervisar la implantación e institucionalización de los proyectos que fueran previamente aprobados. La Jueza Se-ñora Fiol Matta podrá recomendarle al Tribunal las perso-nas que formarán parte del Comité en esta etapa.
Lo acordó el Tribunal y lo certifica la Secretaria del Tribunal Supremo.
(.Fdo.) Patricia Otón Olivieri

Secretaria del Tribunal Supremo